IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION

CHRISTY WILLIS PLAINTIFF

v. CIVIL ACTION NO.: 1:19-cv-00036-GHD-DAS
SEMINOLE FURNITURE, LLC; ALAN

WHITE FURNITURE MFG., INC.; and
RICKY STROUPE DEFENDANTS

ORDER ADOPTING REPORT AND RECOMMENDATION

Presently before the Court in the case sub judice is a Report and Recommendation (“R&R”)
[42] entered by the Magistrate Judge in this matter, striking the answer and defenses of the
Defendant Seminole Furniture for failure to obtain counsel to represent its interests in this
litigation. While the Defendant Seminole has not objected to the Magistrate’s R&R, the Defendant
Ricky Stroupe filed a motion seeking to have the Magistrate reconsider the R&R. Upon due
consideration, the Court finds that the Magistrate’s R&R should be adopted as the order of the
Court.

L Standard of Review

Pursuant to the authority granted it by Congress, the Court has designated magistrate judges
to hear and determine “pretrial matter[s] not dispositive of a party’s claim or defense.” See 28
US.C. § 636(b)(1)(A)1; Fed. R. Civ. P. 72(a); L-U. Civ. R. 72(d). “A party may serve and file
objections to the [Magistrate Judge’s] order within 14 days after being served with a copy.” Fed.
R. Civ. P. 72(a). “A magistrate judge’s non-dispositive order may only be set aside if it ‘is clearly
erroneous or is contrary to law.’ ” Moore v. Ford Motor Co., 755 F.3d 802, 806 (5th Cir. 2014)
(quoting Fed. R. Civ. P. 72(a)). See 28 U.S.C. § 636(b)(1)(A) (magistrate judge’s nondispositive

orders may be reconsidered “where it has been shown that the magistrate judge’s order is clearly

1
erroneous or contrary to law”); L.U. Civ. R. 72(a)(1)(B) (“[nJo ruling of a magistrate judge in any
matter which he or she is empowered to hear and determine will be reversed, vacated, or modified
on appeal unless the district judge determines that the magistrate judge’s findings of fact are clearly
erroneous, or that the magistrate judge’s ruling is clearly erroneous or contrary to law”). “Under
Rule 72(a), ‘the district court is not permitted to receive further evidence; it is bound by the clearly
erroneous rule in reviewing questions of fact.’ ” Moore, 755 F.3d at 808 n.15 (quoting Haines v.
Liggett Grp., Inc., 975 F.2d 81, 91 (3d Cir. 1992)). The “clearly erroneous” standard requires that
the Court affirm the decision of the magistrate judge unless “on the entire evidence [the Court] is
left with a definite and firm conviction that a mistake has been committed.” See United States v.
U.S. Gypsum Co., 333 U.S. 364, 395, 68 S. Ct. 525, 92 L. Ed. 746 (1948); see also Fed. R. Civ. P.
72(a).
I. Analysis and Discussion

The Plaintiff filed her original Complaint in this matter on February 15, 2019, with
Seminole named as the sole Defendant [1]. Seminole filed its Answer, through counsel, on April
23, 2019 [8]. The Plaintiff then filed an Amended Complaint on September 30, 2019, adding two
additional Defendants, both related to Seminole, to the litigation [25]. Less than a week later, on
October 3, 2019, Seminole’s counsel filed a motion to withdraw as counsel [27]. On October 8,
2019, the Magistrate entered an Order [28] permitting Seminole’s counsel to withdraw. On
December 3, 2019, after Seminole had failed to procure new counsel, the Magistrate entered an
Order [36] ordering Seminole to retain counsel within 30 days, and expressly warning Seminole

that failure to comply would result in a recommendation of sanctions, including the striking of
Seminole’s answer and defenses to this lawsuit.! Despite that Order and the expiration of the
allotted time, Seminole has not obtained counsel to represent it in this litigation, nor did Seminole
object to the Magistrate’s R&R. Accordingly, the Court finds that the Magistrate’s R&R is not
clearly erroneous or contrary to law and it is hereby adopted as an Order of the Court.

THEREFORE, it is hereby ORDERED that the Magistrate Judge’s Report and
Recommendation [42] is ADOPTED as an Order of the Court; the answer and defenses of the
Defendant Seminole Furniture, LLC, are STRICKEN from the record, and the Plaintiff is
GRANTED a period of 14 days from today’s date to move for an entry of judgment against
Seminole Furniture, LLC.

SO ORDERED, this the Z/‘ ory of February, 2020.

SENIOR U.S. DISTRICT JUDGE

 

 

1 It is axiomatic that corporate entities such as Seminole cannot appear in a federal court unless they are
represented by counsel. Rowland v. California Men’s Colony, 506 U.S. 194, 201-02 (1993); Southwest Express Co.
v. ICC, 670 F.2d 53, 55 (Sth Cir. 1982).
